    Case 19-58681-wlh Doc 6 Filed 06/06/19 Entered 06/06/19 12:10:14 Desc Main
                            Document
       AFFIDAVIT TO ACCOMPANY   PETITION Page
                                          FILED1 of
                                                 PRO1 SE. PLEASE TYPE OR PRINT.

                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF GEORGIA
                                                    ATLANTA DIVISION

Lemarcus Allison
      NAME OF DEBTOR
                                                          CASE NO         cg(oF/
250 Montrose Dr                                           TELEPHONE NO. 404-819-7186
      ADDRESS
McDonough, GA 30253
      CITY, STATE, ZIP

              PRO SE AFFIDAVIT TO ACCOMPANY PETITION FOR ORDER OF RELIEF

        I, the undersigned, being under oath and declare under penalty of perjury, that I do not have an
attorney to represent me in this case, that I represent myself in this case, that I am the petitioner in the
above-stated bankruptcy case under Title 11 of the United States Code, and that the answers given below
are true according to the best of my knowledge, information and belief.

         Did anyone assist you in any way in the preparation of this petition?
                ANSWER: YES 0                  NO

         If someone did assist you, list their name and address:


         NAME

         ADDRESS

         CITY, STATE, ZIP CODE                                          TELEPHONE NUMBER

         Did the person assisting you charge or collect any money for helping you in any way?
                ANSWER: YES 0             NO 0 IF "YES", HOW MUCH ($                     )

         Have you filed a bankruptcy case in the past?
               ANSWER: YES 0                   NO 0

         If you have filed a bankruptcy case in the past, list the case number, chapter and judge:



                                                           Z7   /&
                                                                 A- f
                                                                        PRO SE PETITIONER

Subscribed and sworn to before me on the 6 ---day of                        ,c9-0/y

         AO        I   SOZIDAIIIC
                                    ;
                                        C                               DEPUTY CLERK
                                               1O7

F61 (psafd004/04
